Case: 21-30423     Document: 00516194011          Page: 1    Date Filed: 02/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     February 7, 2022
                                   No. 21-30423
                                                                      Lyle W. Cayce
                                                                           Clerk
   Yolanda Landry,

                                                            Plaintiff—Appellant,

                                       versus

   Leesville Rehabilitation Hospital, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-465


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Yolanda Landry was a nurse at Leesville Rehabilitation Hospital. She
   alleged that one of her patients touched her inappropriately and made a
   sexually suggestive comment, so Landry complained to her supervisor.
   Around the same time, Landry confronted that patient over a rumor he
   started and allegedly caused him injury. She was fired shortly thereafter.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30423       Document: 00516194011            Page: 2      Date Filed: 02/07/2022




                                       No. 21-30423


   Landry brings three claims related to her termination: sexual harassment,
   racial discrimination, and retaliation. The district court granted Leesville’s
   motion for summary judgment on all three claims. We AFFIRM.
                                              I
          Leesville Rehabilitation Hospital is an inpatient rehabilitation hospital
   that helps individuals recover from debilitating illness and disease. Yolanda
   Landry worked the night shift at Leesville as a Rehabilitation Nurse
   Technician. In this role, she was responsible for direct patient care, which
   included checking patients’ vitals and bathing and feeding them.
          One of the patients Landry cared for was John Doe. Doe, a male in his
   40s, was admitted to LRH because of a neck and back injury. When Landry
   heard that Doe was a new patient, she walked to his room and introduced
   herself. This first interaction was uneventful. A few minutes after their
   introduction, Doe called the nurse’s station and said he was ready for bed, so
   Landry went to his room to help. Landry says that while she was helping Doe
   into his bed, he touched her butt for about five seconds.
          Landry immediately reported this inappropriate touching to her direct
   supervisor, Vicky Turner. Landry requested that someone accompany her
   the next time she went into Doe’s room, and a fellow nurse volunteered. 1 A
   couple minutes later, Doe called the nurse’s station again. Doe asked for
   “the black aide”—referring to Landry—to come to his room. Landry walked
   over alone and, standing by the doorway, asked what Doe needed. Doe
   responded, “I just want to let you know you’re a sexy, black beautiful
   woman.” Landry again reported this incident to Turner.


          1
            Landry claims that Turner did nothing in response, but it is undisputed that
   another nurse volunteered to go with Landry to Doe’s room as needed. We thus do not see
   what more Turner should have done.




                                             2
Case: 21-30423     Document: 00516194011           Page: 3   Date Filed: 02/07/2022




                                    No. 21-30423


          Landry’s next interaction with Doe was a few days later. As soon as
   she arrived for her shift, Doe asked to go outside and smoke. Landry asked
   Turner for permission to take Doe outside, but Turner refused. So Doe
   started smoking in the hallway. Landry grabbed the cigarette and stomped it
   to put it out. When Doe’s second request to go outside and smoke was again
   refused, he eventually went to his room. Soon after, he called the nurse’s
   station, and Landry—alone—went to check on him. When she got to his
   room, he requested pain medication. Landry does not allege that Doe acted
   inappropriately on this occasion.
          During Landry’s next shift, she heard that Doe was spreading a rumor
   around the hospital. He claimed that the nurses, including Landry, did not
   take him outside to smoke because they were sleeping on the job. Landry
   decided that she was going to talk to Doe about the rumor. Accompanied by
   Turner, Landry walked over to Doe’s room. Turner and Landry disagree on
   exactly what happened next, but they agree on this much: Landry walked in
   when Doe was supposed to be asleep, flipped on the lights, and told him that
   she had not been sleeping on the job.
          Doe, through his wife, filed a complaint against Landry. Doe’s wife
   explained Doe’s side of the story to hospital CEO Jack Causey: Landry burst
   into Doe’s room while he was asleep, flipped on the lights, and startled him
   awake by yelling at him. When he was startled awake, he reinjured his back.
   Causey opened an investigation into the incident and suspended Landry
   pending the investigation in accord with the hospital’s disciplinary policy.
          As part of the investigation, Causey sought statements from Doe’s
   physician and employees with knowledge of the incident. Doe’s physician
   confirmed that he received a phone call from Doe about the incident and that
   Doe complained of increased back pain. Turner’s statement was consistent
   with Doe’s story. She claimed that Landry woke Doe up by turning on “the




                                           3
Case: 21-30423     Document: 00516194011          Page: 4   Date Filed: 02/07/2022




                                   No. 21-30423


   bright overhead light” and then, in a “forceful, verbally aggressive” way,
   accused Doe of lying about the staff.          Turner also referenced other
   complaints made against Landry. She stated that multiple nurses and
   patients complained about her attitude, and at least two patients had
   requested for Landry not to be assigned to their care because of her
   “condescending manner,” her accusations of them of “not being willing to
   help themselves,” and her “lack of caring and patience.” She clarified that
   Landry was a good worker but said she struggled with her “aggressive
   interpersonal manner.” Kristina Cobb, a case manager, also gave a statement
   based on her conversation with the Doe the day after the incident. According
   to Cobb, Doe “complained of pelvic pain” and felt like his recovery had
   regressed. He claimed he had “jumped” in his bed from a lying position
   when Landry allegedly screamed at him, and since then, his pain had gone
   from a 6 or 7/10 to a 10/10. In addition, Causey received an anonymous
   statement indicating that Landry was a good worker.
         Landry also wrote a statement in which she depicted her
   communication with Doe as professional and respectful. She brought that
   statement to a meeting a few days later with Causey, Cobb, and the Director
   of Nursing, Elizabeth Bennett. Causey read Landry’s statement at the
   beginning of the meeting, and then Cobb began to discuss their findings from
   the investigation. The supervisors described the statements they received,
   and Landry voiced her disagreement with many of them. Ultimately, Causey
   told Landry that Leesville was letting her go because she had acted
   inappropriately toward a patient.
          Landry maintains that her firing was unlawful. She first exhausted her
   administrative remedies with the Equal Employment Opportunity
   Commission and then filed suit in federal court. She brought three claims
   under Title VII. First, she alleged sexual harassment based on Doe’s conduct
   towards. Next, she claimed that Leesville engaged in racial discrimination by



                                        4
Case: 21-30423      Document: 00516194011            Page: 5    Date Filed: 02/07/2022




                                      No. 21-30423


   firing her but not her white coworkers who engaged in similar conduct toward
   patients. And lastly, she asserted that Leesville fired her in retaliation for her
   complaints about Doe’s conduct. Leesville sought summary judgment,
   which the district court granted for all three claims.
                                           II
          To survive summary judgment on her hostile work environment
   claim, Landry must show that a jury could find that she was subject to
   actionable harassment. For cases in which a customer is the alleged harasser,
   a reasonable jury must be able to conclude (1) that Landry belongs to a
   protected class; (2) she suffered unwelcomed sexual harassment; (3) the
   harassment was based on her sex; (4) the harassment affected a “term,
   condition, or privilege” of employment; and (5) the employer knew or should
   have known about the harassment and failed to take prompt remedial action.
   Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 434 (5th Cir. 2005)
   (quoting Woods v. Delta Beverage Grp., Inc., 274 F.3d 295, 298 (5th Cir.
   2001)). Even drawing all inferences in favor of Landry as we must, we
   determine that a jury could not.
          Leesville does not dispute the first three elements. What Leesville
   does contest, and what the district court rested its holding on, is whether
   Doe’s harassment affected a term, condition, or privilege of Landry’s
   employment. For sexual harassment to meet this standard, it must have been
   “sufficiently severe or pervasive to alter the conditions of the victim’s
   employment and create an abusive working environment.” West v. City of
   Houston, 960 F.3d 736, 741–42 (5th Cir. 2020) (quoting Aryain v. Wal-Mart
   Stores Texas LP, 534 F.3d 473, 479 (5th Cir. 2008)). Not only must the
   plaintiff subjectively perceive the harassment as severe or pervasive, but that
   perception must be objectively reasonable. Frank v. Xerox Corp., 347 F.3d
   130, 138 (5th Cir. 2003).




                                           5
Case: 21-30423         Document: 00516194011       Page: 6   Date Filed: 02/07/2022




                                    No. 21-30423


          Landry correctly points out that this standard is disjunctive—she
   need only show that this harassment was severe or pervasive. Lauderdale v.
   Tex. Dep’t of Crim. Just., 512 F.3d 157, 163 (5th Cir. 2007). Arguing that she
   has met this bar, Landry points to two interactions with Doe: (1) Doe
   touching her butt for about five seconds and (2) Doe calling her a “sexy,
   beautiful black woman” a few minutes later.
          Before analyzing these specific incidents, we must take stock of their
   context: Landry was a nurse and Doe was a patient at a rehabilitation
   hospital. Our precedents have recognized that the “unique nature” of these
   kind of care facilities “is an important consideration” when determining
   whether harassment was severe or pervasive. Gardner v. CLC of Pascagoula,
   L.L.C., 915 F.3d 320, 322 (5th Cir. 2019). That is because, as the Leesville
   employee handbook recognizes, “[i]nappropriate sexual conduct by
   patients” is unfortunately “not uncommon in a healthcare facility.” This
   behavior is often a result of patients suffering from illness and diminished
   capacity. See id.
          With this context, the harassment Landry endured, though offensive,
   was not severe. We have previously refused to find severe harassment when,
   among other things, a coworker made a comment about a fellow employee’s
   body, slapped an employee’s behind with a newspaper, and held her cheeks
   and tried to kiss her. See Hockman v. Westward Commc'ns, LLC, 407 F.3d
   317, 328 (5th Cir. 2004) (characterizing the slap as simple teasing and the
   attempted kiss as “not serious”); see also Barnett v. Boeing Co., 306 F. App’x
   875, 879 (5th Cir. 2009) (concluding that unwanted touching, leering,
   sexually suggestive comments, and intimidation did not amount to severe
   harassment); Gibson v. Potter, 264 F. App’x 397, 398–99, 401 (5th Cir. 2008)
   (finding no severe harassment when supervisor grabbed employee’s
   buttocks, made suggestive comments, and engaged in “sex talk”). The cited
   cases all involved more serious harassment than occurred in this case. That



                                         6
Case: 21-30423      Document: 00516194011           Page: 7   Date Filed: 02/07/2022




                                     No. 21-30423


   in combination with the patient-caregiver setting here compels a finding that
   this harassment was not severe.
           Perhaps acknowledging that these incidents do not rise to the level of
   severe harassment, Landry spends the bulk of her brief arguing that Doe’s
   harassment was pervasive. But that theory does not work either. Landry can
   point to only two instances of harassment, both lasting only a few seconds.
   The harassment did not occur every time she interacted with Doe, nor even
   most times she interacted with Doe. And the incidents stopped after one day,
   even though Landry worked on his floor for several more days. Whatever the
   floor for pervasiveness, this conduct falls short.
           Royal v. CCC & R Tres Arboles, L.L.C. does not counsel otherwise. 736
   F.3d 396 (5th Cir. 2013). Landry emphasizes that case in which two
   coworkers repeatedly went into a female employee’s office and sniffed her.
   Id. at 402. Each coworker did so twelve times over the course of her four-day
   employment, which the court concluded could qualify as pervasive. Id. at
   402–03. The harassment in Royal was much more frequent than it was in this
   case.
           We thus conclude that no reasonable jury could have found that Doe’s
   harassment affected a term, condition, or privilege of Landry’s employment.
                                         III
           Landry asserts that Leesville racially discriminated against her
   because she, an African-American woman, was fired after a patient
   complaint, while her white coworkers who faced nearly identical complaints
   all kept their jobs. Her claim rest on circumstantial evidence, so we use the
   McDonnell Douglas burden-shifting framework. See Sanders v. Christwood,
   970 F.3d 558, 561 (5th Cir. 2020). That means Landry carries the initial
   burden of establishing a prima facie case of discrimination, and if she does,
   the burden shifts to Leesville to articulate a “legitimate, nondiscriminatory




                                          7
Case: 21-30423         Document: 00516194011              Page: 8       Date Filed: 02/07/2022




                                          No. 21-30423


   reason” for firing her. Id. at 561–62 (quoting McDonnell Douglas Corp. v.
   Green, 411 U.S. 792, 802 (1973)). If Leesville satisfies that standard, the
   burden shifts back to Landry to show that Leesville’s reason was pretextual.
   Id. at 562.
           The district court held that Landry failed at step one by not making
   out a prima facie case for race discrimination. 2 Specifically, the court
   concluded that she failed to establish that she was treated less favorably than
   other similarly situated employees outside the protected group. See Sanders,
   970 F.3d at 561 (listing elements for racial discrimination claim). A “similar
   situated comparator,” is one who was “treated more favorably than the
   plaintiff under ‘nearly identical circumstances.’” Rogers v. Pearland Indep.
   Sch. Dist., 827 F.3d 403, 410 (5th Cir. 2016) (quoting Lee v. Kansas City S.
   Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009)). “Nearly identical” does not
   mean identical—only in the “rarest of circumstances” are the situations of
   two employees “totally identical.” Lee, 574 F.3d at 260. But it does require,
   “critically,” that the employees engaged in nearly identical conduct but drew
   dissimilar employment decisions. Id. Put differently, if the “difference


           2
             Landry argues that because this is a work-rule violation case—the rule being that
   staff act appropriately toward patients—she can make out a prima facie case of racial
   discrimination by showing that she never violated the rule in the first place. See Turner v.
   Kansas City S. Ry. Co., 675 F.3d 887, 893 (5th Cir. 2012). She admits that district courts in
   our circuit are split on whether a plaintiff can establish a prima facie case “merely by
   denying” that she violated the rule. See Harkness v. Bauhaus U.S.A., Inc., 86 F. Supp. 3d
   544, 556 (N.D. Miss. 2015); see also Lacy v. Dallas Cowboys Football Club, 2012 WL 2795979,
   at *7 (N.D. Tex. July 10, 2012). We need not resolve this split because Landry does not
   sufficiently deny that she violated the rule. She admits that she engaged in the conduct that
   formed the basis for the violation—turning on the lights in Doe’s room late at night and
   confronting him about the rumor. She only argues that these actions are not properly
   considered inappropriate conduct. To deny a work-rule violation, however, a plaintiff must
   do more than disagree with an employer’s classification of their behavior; they must deny
   that they engaged in the conduct altogether. See Randle v. Dragados USA, Inc., 2021 WL
   40271, at *5 (S.D. Tex. Jan. 5, 2021).




                                                8
Case: 21-30423         Document: 00516194011              Page: 9       Date Filed: 02/07/2022




                                          No. 21-30423


   between the plaintiff’s conduct and that of those alleged to be similarly
   situated accounts for the difference in treatment received from the employer,”
   the employees are not similarly situated. Wallace v. Methodist Hosp. Sys., 271
   F.3d 212, 221 (5th Cir. 2001) (emphasis added).
           We agree with the district court that Landry failed to show a nearly
   identical comparator. Based on the investigation, Landry’s conduct leading
   to her termination included: (1) a pattern of (2) verbally aggressive speech
   toward patients with (3) one instance causing patient injury. 3 Landry proffers
   six possible comparators.
           Four of the alleged comparators do not qualify as such because their
   misconduct was not intentional like Landry’s was. Two of them improperly
   used restraints on a patient to keep him in his wheelchair. One briefly left a
   mentally handicapped patient unattended in the shower, and the other
   refused to bathe a patient. These comparators were not verbally hostile to
   patients, nor did any cause patients injury. Landry focuses on the fact that
   some of these comparators were written up for “inappropriate conduct with
   a patient”—the same rule she violated—but this does not change the
   analysis. Turner v. Kan. City S. Ry. Co., 675 F.3d 887, 893 (5th Cir. 2012).
   Whether the conduct is similar turns on the comparable seriousness of the




           3
             Landry insists that none of this is true, but whether the conduct actually happened
   is not the proper focus of the inquiry. The relevant perspective is what the employer knew
   at the time of the adverse employment decision. Lee, 574 F.3d at 261 n.27. And Causey,
   the employer, was told during the investigation that this conduct did occur. That he
   credited Turner, Doe, Cobb and the physician’s statements over Landry’s is immaterial.
   See LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007). “[E]vidence
   that the employer’s investigation merely came to an incorrect conclusion does not establish
   a racial motivation behind an adverse employment action. Management does not have to
   make proper decisions, only non-discriminatory ones.” Bryant v. Compass Grp. USA Inc.,
   413 F.3d 471, 478 (5th Cir. 2005).




                                                9
Case: 21-30423       Document: 00516194011         Page: 10   Date Filed: 02/07/2022




                                    No. 21-30423


   offenses, “not necessarily on how a company codes an infraction under its
   rules and regulations.” Id.
          The final two comparators are closer but still not close enough to
   support the inference that the different treatment was the product of
   discrimination.    One nurse left a patient with known balance issues
   unattended in the bathroom, and the patient fell and suffered a head
   laceration. While this is similar in that the patient suffered an injury, the
   wrongful conduct is much different than Landry’s. That nurse neglected a
   patient; Landry was intentionally hostile to a patient. The last comparator
   used an inappropriate tone when questioning a patient about incontinence,
   akin to the way Landry spoke to Doe. But that patient was not injured.
          None of these comparators both spoke aggressively to a patient and
   caused an injury. And most notably, none had a pattern of speaking rudely to
   patients. Without a nearly identical comparator, Landry has not made out a
   prima facie case of racial discrimination. The district court correctly granted
   Leesville’s motion for summary judgment on this claim.
                                         IV
          Landry lastly asserts that Leesville retaliated against her for
   complaining about Doe’s harassment.              This claim, like Landry’s
   discrimination claim, is based on circumstantial evidence, so we apply the
   McDonnell Douglas framework. To make out a prima facie case, Landry must
   show that: (1) she engaged in activity protected by Title VII, (2) Leesville
   took an adverse employment action, and (3) there was a causal link between
   the protected activity and the adverse action. See Banks v. E. Baton Rouge
   Par. Sch. Bd., 320 F.3d 570, 575 (5th Cir. 2003).
          We start with the first element. An employee engages in protected
   activity when she opposes an unlawful employment practice. 42 U.S.C.
   § 2000e–3(a). Landry alleges that she opposed sexual harassment when she




                                         10
Case: 21-30423     Document: 00516194011           Page: 11   Date Filed: 02/07/2022




                                    No. 21-30423


   complained about Doe’s comment and inappropriate touching to her
   supervisor. As we explained earlier, Doe’s conduct does not rise to the level
   of Title VII harassment. See supra Part II. For retaliation claims, however, it
   is enough that the plaintiff shows she “reasonably believed the employment
   practice to be unlawful.” E.E.O.C. v. Rite Way Serv., Inc., 819 F.3d 235, 240
   (5th Cir. 2016) (emphasis added). The question is therefore whether a jury
   could conclude that Doe’s harassment fits in the “zone of conduct that falls
   short of an actual violation but could be reasonably perceived to violate Title
   VII.” Id. at 242.
          It was not reasonable to believe Doe’s conduct was sexual harassment.
   To understand why, it is helpful to look at cases in which similar conduct was
   at issue and we found a reasonable belief could exist. In Rite Way, an
   employee saw her supervisor pretend to slap another employee on her bottom
   and, a few days later, overheard that supervisor tell the same employee that
   he was admiring her bottom. Id. at 238. The harassed employee complained,
   and the company opened an investigation. Id. Upper-level management
   came and questioned the employee who witnessed the incident; the manager
   “tried to talk her out of reporting,” but the employee reported what she saw.
   Id. In holding that the employee-witness could have harbored a reasonable
   belief that the supervisor’s conduct violated Title VII, we emphasized that
   the harassment came “from a person in a supervisory position” and the
   “setting in which [the employee] voiced her complaint”—a human
   resources investigation, which suggested the conduct was serious. Id. at 243–
   44.
          Similar circumstances led to the same result in Scott v. U.S. Bank
   National Association. 16 F.4th 1204 (5th Cir. 2021). There, an employee
   overheard his supervisor “make a comment indicative of unlawful behavior”
   and reported it “in response to an investigator’s request.” Id. at 1212.
   “Considering [the employee’s] statement together” with the investigation



                                         11
Case: 21-30423       Document: 00516194011         Page: 12   Date Filed: 02/07/2022




                                    No. 21-30423


   and that the harassment came from a supervisor, we held that the employee
   alleged facts that could support a reasonable belief that his employer violated
   Title VII. Id.
          The context of Landry’s case points the other way. Leesville did not
   open an investigation into Doe’s conduct; Landry thus had no external
   indication that his conduct violated the law the way the plaintiffs in Rite Way
   and Scott did. And the harasser here was not a supervisor—he was a patient
   in a healthcare facility. While neither an investigation nor harassment
   coming from a supervisor are necessary to establish reasonable belief in
   retaliation claims, both are indicia that an employee’s belief was likely
   reasonable.      Those considerations are not present here.       Add in the
   circumstance that the offensive conduct came from a nursing home patient
   where such patient conduct may not be unusual, see Gardner, 915 F.3d at 322,
   and it was not objectively reasonable to believe the harassment was unlawful.
          As a result, Landry’s retaliation claim cannot proceed.
                                        ***
          The judgment is AFFIRMED.




                                         12